Citation Nr: 1543559	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  08-26 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hip and leg disorder, to include as secondary to a service connected disability.

2.  Entitlement to service connection for a left shoulder disorder, to include as secondary to a service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to August 2006.  She testified before the Board in August 2011.  The Board remanded the claims in September 2012 to obtain a VA examination but it was not associated with the claims file.  In April 2014, the claims were remanded again.  At this point, there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, in June 2015, she was informed that the Veterans Law Judge who had conducted the August 2011 hearing had left the Board and she had the right to an additional hearing before a different Veterans Law Judge.  She did not request a new hearing; therefore, the issues are ready for appellate consideration. 


FINDINGS OF FACT

1.  A separate bilateral hip and leg disorder is not shown; hip and leg pain have been characterized as referred pain from a service-connected low back disability.

2.  A left shoulder disorder was not shown in service; left shoulder pain has been characterized as referred pain from a service-connected neck disability.

3.  A left clavicular fracture deformity and partial ossification of the coraco-clavicular ligament are related to a post-service motor vehicle accident. 


CONCLUSIONS OF LAW

1.  A bilateral hip and leg disorder were not incurred in or aggravated by service, nor are they secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  A left shoulder disorder was not incurred in or aggravated by service, nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110.  "In the absence of proof of a present disability there can be no valid claim."  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Bilateral Hip and Leg Disorder

The Veteran contends that she has bilateral hip and leg conditions as a result of her active duty service, to include her service-connected back disability.  

Throughout the appeal period, the Veteran has consistently complained of hip and thigh pain.  VA treatment note of December 2011 shows that she had full range of motion of the hips, "without pain at end range bilaterally."  She also complained of hip and leg pain in private physical therapy visits of April 2011, January 2012, February 2012, March 2012, and July 2012.  At the February 2012 visit, the physical therapist noted, "hip/SI joint pain may possibly be a referred pain from her lumbars; tight lumbar paraspinals, left greater than right."  This evidence does not reflect a separately-diagnosed hip or leg disorder.  

This finding is confirmed in an August 2006 VA back examination where the examiner remarked that the Veteran had hip and leg pain secondary to her back.  Upon physical examination of the hips, there was no edema, effusion, tenderness, redness, or instability, and there was no limitation to normal range of motion.  The diagnosis was "bilateral hip and leg pain secondary to referred back pain; resolved."  Significantly for a service-connection claim, there was no separately-diagnosed hip or leg pathology identified.

At a December 2012 VA musculoskeletal examination, the examiner reported that the Veteran had "intermittent pain that spreads from her lower back to the bilateral hip region, from the left to the right.  Occasionally on the left side, but not the right side, the pain involves the proximal lateral thigh.  She reports that these episodes of pain last for a few seconds at a time but may recur multiple times throughout the day."  

On physical examination, the right and left hip had full range of motion without pain, and with no symptoms of hip or thigh swelling, clicking, popping, weakness, stiffness, or instability.  The VA examiner opined: 

[The Veteran] does not have a diagnosable right or left hip/thigh condition.  She has normal hip joints and thighs.  Her hip/thigh symptoms are due to her back condition and are consistent with her chronic lumbosacral and sacroiliac strain with myofascial pain syndrome.  There is no objective evidence of lumbosacral radiculopathy.  It is common medical knowledge that chronic lumbosacral and sacroiliac strain with myofascial pain syndrome may cause subjective symptoms of pain in the hip and proximal thigh (in the absence of objective neurologic findings), and this is due to spasm of the involved muscles along with inflammation of the muscles which are encased within a sheath.  She has multiple areas of spasm and trigger points on physical examination, consistent with her diagnosis.  It is important to understand that the "leg," anatomically, refers to the region between the knee and the ankle.  She does not have a right knee or right leg diagnosis.  There is no left leg diagnosis.  She has left knee mild anterior, medial, and lateral instability which has a clear etiology: due to the skiing accident in 2006, after military service.  VA electronic medical records clearly document the presence of left knee instability following the acute knee injury in 2006.  The left knee instability is NOT due to any event in service, is NOT related to the claimed neck and/or back conditions, and is NOT secondary to any service-connected disability.

This evidence, which is uncontradicted in the record, weighs strongly against a claim for service connection.  As noted above, in order to prevail on the issue of service connection, there must first be evidence of a current disability.  In this case, the evidence of record does not indicate that the Veteran has currently-diagnosed bilateral hip or leg disorders.  Regarding her post-service left knee injury, the evidence does not show that the disorder is related to service, nor has she claimed that it is in any way related to service.   

As a lay person, the Veteran is competent to report what comes to her through her senses, such as experiencing painful joints.  Layno v. Brown, 6 Vet. App. 465   (1994).  However, she lacks the medical training and expertise to provide a complex medical opinion as to the etiology of this pain.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board has considered her lay assertions of painful joints and weighed it against the medical evidence of record and finds that a separately-diagnosed bilateral hip and leg disorder has not been shown.  The evidence is not shown to be in equipoise and the benefit of the doubt doctrine does not apply.  Therefore, the appeal is denied.

Left Shoulder Disorder

The Veteran contends that service connection is warranted for a left shoulder disorder, which she believes is secondary to her service-connected neck disability.

At the August 2006 VA examination, the Veteran reported that pain from a neck injury radiated to her shoulders.  She also reported feeling pain and numbness in her shoulders while wearing her gear during deployment in Iraq.  Upon physical examination of the left shoulder, there was no focal tenderness, edema, or deformity.  Hawkins test was negative, and the left shoulder had full range of motion with no pain, fatigability, or incoordination.  The diagnosis was "left shoulder paresthesia; resolved."

At the December 2012 VA examination, she reported that, during her first deployment to Iraq, "she would carry gear and weapons, sleep on hard cots or on the ground, wear a Kevlar helmet and flack vest, and generally she would carry her M16 'slung over the left shoulder.'  She developed symptoms of left-sided neck and upper trapezius (which she refers to as the 'shoulder') numbness, paresthesias, and pain."  She told the examiner that she had experienced neck and shoulder pain and numbness since that time.  

Upon physical examination, left shoulder flexion and abduction were to 180 degrees without objective evidence of painful motion.  The examiner opined: 

The Veteran's left upper trapezius (which she refers to as the "shoulder") symptoms are consistent with her [service-connected] chronic cervical strain and myofascial pain syndrome.  While some people refer to the upper trapezius as the "shoulder," since the upper trapezius muscle originates along the cervical spine, I believe it is most appropriate to include the upper trapezius as part of the neck.  There is no objective evidence of cervical radiculopathy.  It is common medical knowledge that myofascial pain syndrome may cause subjective symptoms of pain and numbness (in the absence of objective neurologic findings), due to spasm of the involved muscles along with inflammation of the muscles which are encased within a sheath.  She has multiple areas of muscle spasm and trigger points on examination, consistent with her neck diagnosis.  Hence, her left upper trapezius (which she refers to as her left "shoulder") symptoms are best explained by her neck diagnosis and are due to her neck diagnosis.  The Veteran has another left shoulder diagnosis: She has left shoulder distal clavicular fracture and acromioclavicular separation with post-traumatic radiographic residuals (clavicular fracture deformity and partial ossification of the coraco-clavicular ligament) clearly caused by a motor vehicle accident in 2008 (after military service).  This condition is completely unrelated to any event in service, is NOT secondary to any neck disability, and is NOT permanently aggravated by any neck disability.

This uncontroverted evidence does not otherwise relate the Veteran's shoulder symptoms to active service.  Rather, she asserts that the disorder is secondary to her service-connected neck disability.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition. 

However, in this case, as above, the evidence does not establish the Veteran's service-connected neck disability caused or aggravated the left shoulder disorder.  Rather, the evidence reflects that the left "shoulder" pain and numbness she experiences is part and parcel of her already service-connected neck disability, rather than a separately diagnosable disability.  Although she has consistently related her shoulder pain to her neck condition, she lacks the medical training and expertise to provide a complex medical opinion as to the etiology of musculoskeletal disorders.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Such competent evidence has been provided by the medical personnel who have examined her during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to her statements.

Based on all the foregoing, the evidence does not establish service connection for the Veteran's left shoulder symptoms on a direct or secondary basis.  Therefore, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claims, and of the respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  VA and private treatment records have been obtained, as have service treatment records.  The Veteran provided testimony at a hearing before the Board in August 2011 that was in compliance with Bryant v. Shinseki, 23 Vet. App. 488   (2010). 

The Veteran was also provided with VA examinations in August 2006 and December 2012, the records of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provide a sound basis upon which to base a decision with regard to the appeals.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from her, and provided the information necessary to evaluate her disorders.

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



ORDER

Service connection for a bilateral hip and leg disorder is denied.

Service connection for a left shoulder disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


